Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas Burum on 6/17/2022.
---------------------------------------------------------------------------------------------------------------------
The application has been amended as follows: 
1. 	(Currently amended) An end face mechanical seal configured for sealing a pressurized, compressible fluid, the end face mechanical seal comprising:
a stationary seal face cooperative with and sealed to a housing that is penetrated by a rotating shaft, the stationary seal face being generally parallel to a rotating seal face that is cooperative with the rotating shaft, both of the stationary and rotating seal faces being made from materials having a Young’s modulus that is greater than 5 GPa, the rotating and stationary seal faces being separated from each other by a seal gap extending in a leakage direction from a higher pressure side of the seal gap to a lower pressure side of the seal gap, the seal gap having a
gap width that is everywhere constant in a direction perpendicular to the leakage direction, the gap width being characterized by a gap profile in the leakage direction; and 
plurality of said plurality of supersonic regions encountered by the compressible fluid as it flows from the higher pressure side of the seal gap to the lower pressure side of the seal gap, each of the supersonic regions comprising:
a converging segment within which the gap width decreases in the leakage direction;
a diverging segment immediately following the converging segment within which the gap width increases in the leakage direction, a local gap width minimum between the converging and diverging segments being referred to herein as a choke width;
for each of the supersonic regions, the converging and diverging segments thereof being configured to cause the compressible fluid when flowing through the seal gap in the leakage direction to be accelerated within the supersonic region into a supersonic state, so that a shockwave is formed by the compressible fluid within the diverging segment, thereby reducing a stagnation pressure of the compressible fluid;
wherein the choke width of the first supersonic region is between 50 micro-inches and 200 micro-inches;
wherein a total width of all of the supersonic regions is less than 0.1 inches; and
wherein upper and lower boundaries of the gap profile in the converging and diverging segments of the first supersonic region have constant slopes, a sum of the absolute values of the constant slopes relative to the leakage direction being less than 10 degrees in each of the converging and diverging segments of the first supersonic region.
Cancel claim 6.
The following is an examiner’s statement of reasons for allowance: none of the prior arts (prior art on 892 form and IDS form) individually or in combination teach an end face mechanical seal configured for sealing a pressurized, compressible fluid, the end face mechanical seal comprising: a stationary seal face cooperative with and sealed to a housing that is penetrated by a rotating shaft, the stationary seal face being generally parallel to a rotating seal face that is cooperative with the rotating shaft, both of the stationary and rotating seal faces being made from materials having a Young’s modulus that is greater than 5 GPa, the rotating and stationary seal faces being separated from each other by a seal gap extending in a leakage direction from a higher pressure side of the seal gap to a lower pressure side of the seal gap, the seal gap having a
gap width that is everywhere constant in a direction perpendicular to the leakage direction, the gap width being characterized by a gap profile in the leakage direction; and plurality of supersonic region included in the seal gap, said plurality of supersonic regions encountered by the compressible fluid as it flows from the higher pressure side of the seal gap to the lower pressure side of the seal gap, each of the supersonic regions comprising: a converging segment within which the gap width decreases in the leakage direction; a diverging segment immediately following the converging segment within which the gap width increases in the leakage direction, a local gap width minimum between the converging and diverging segments being referred to herein as a choke width; for each of the supersonic regions, the converging and diverging segments thereof being configured to cause the compressible fluid when flowing through the seal gap in the leakage direction to be accelerated within the supersonic region into a supersonic state, so that a shockwave is formed by the compressible fluid within the diverging segment, thereby reducing a stagnation pressure of the compressible fluid; wherein the choke width of the first supersonic region is between 50 micro-inches and 200 micro-inches; wherein a total width of all of the supersonic regions is less than 0.1 inches; and wherein upper and lower boundaries of the gap profile in the converging and diverging segments of the first supersonic region have constant slopes, a sum of the absolute values of the constant slopes relative to the leakage direction being less than 10 degrees in each of the converging and diverging segments of the first supersonic region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675